Name: Council Decision (EU) 2015/1894 of 5 October 2015 on the conclusion of the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde
 Type: Decision
 Subject Matter: international affairs;  Africa;  fisheries;  European construction
 Date Published: 2015-10-22

 22.10.2015 EN Official Journal of the European Union L 277/4 COUNCIL DECISION (EU) 2015/1894 of 5 October 2015 on the conclusion of the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(6)(a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 19 December 2006, by adopting Regulation (EC) No 2027/2006 (1) the Council approved the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (the Agreement). The Protocol agreed between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties (2) expired on 31 August 2014. (2) The Union has negotiated with the Republic of Cape Verde a new protocol (the Protocol) to the Agreement granting Union vessels fishing opportunities in the fishing zone in which the Republic of Cape Verde exercises sovereignty or jurisdiction in fishing matters. (3) By Decision 2014/948/EU (3), the Council authorised the signing and provisional application of the Protocol, subject to its later conclusion. (4) The Agreement set up a Joint Committee to monitor its application. Furthermore, in accordance with the Protocol, the Joint Committee may approve certain modifications to it. In order to facilitate the approval of such modifications, it is appropriate to empower the European Commission, subject to specific conditions, to approve them under a simplified procedure. (5) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, make the notification provided for in Article 16 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex to this Decision and in Article 9 of the Agreement, the Commission shall be empowered to approve, on behalf of the Union, modifications to the Protocol in the Joint Committee. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) Council Regulation (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde (OJ L 414, 30.12.2006, p. 1). (2) OJ L 181, 9.7.2011, p. 2. (3) Council Decision 2014/948/EU of 15 December 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (OJ L 369, 24.12.2014, p. 1). ANNEX Scope of the empowerment and procedure for the establishment of the Union position in the Joint Committee 1. The Commission shall be authorised to negotiate with the Republic of Cape Verde where appropriate and, subject to complying with paragraph 3 of this Annex, approve amendments to the Protocol in respect of the following issues: (a) review of fishing opportunities, proportionate adjustment of the financial contribution and making the necessary amendments in accordance with Article 5 of the Protocol; (b) decision on the rules on sectoral support in accordance with Article 3 of the Protocol; (c) adapting the provisions governing the pursuit of fishing activities and the rules for implementing the Protocol and its Annexes in accordance with Article 5(2) of the Protocol; (d) adopting measures aimed at the sustainable management of the fishery resources which affect the activities of Union vessels in accordance with Article 4(4) and (6) of the Protocol. 2. In the Joint Committee set up under Article 9 of the Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the common fisheries policy; (b) follow the Council Conclusions of 19 March 2012 on a communication on the external dimension of the common fisheries policy; (c) promote positions that are consistent with the relevant rules adopted by Regional Fisheries Management Organisations. 3. When a decision on amendments to the Protocol as referred to in paragraph 1 is expected to be adopted during a Joint Committee meeting, the necessary steps shall be taken in order that the position to be expressed on the Union's behalf take account of the latest statistical, biological and other relevant data transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of issues referred to in paragraph 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In the case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, publication of the relevant decision in the Official Journal of the European Union and submission of any proposal required for the implementation of that decision.